Affirmed and Memorandum Majority Opinion                       and    Memorandum
Concurring Opinions filed October 27, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00128-CV

                        CITY OF HOUSTON, Appellant
                                         V.
                    JIMMIE LEE JONES JUNIOR, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1158605

        MEMORANDUM CONCURRING OPINION

      I agree with the court’s judgment affirming the denial of the city’s motion
for summary judgment. I do not join the majority opinion, however, because I do
not agree with the court’s discussion and analysis of the good faith issue. Instead, I
would hold that a genuine and material fact question exists as to whether Sergeant
Kim was engaged in a discretionary duty. It is unnecessary to address the good
faith element of official immunity in this case. For these reasons, I concur in the
judgment only.




                                      /s/       Kevin Jewell
                                                Justice



Panel consists of Justices Jewell, Spain, and Hassan. (Hassan, J., majority)




                                            2